Title: To George Washington from Major General Israel Putnam, 8 February 1777
From: Putnam, Israel
To: Washington, George



Dear Sir,
Princeton Febry 8th 1777

I receiv’d your Letter of 3rd Inst: by Express & of 6th by Mr Burr—agreeable to your orders I went yesterday with about 400 men, below the six mile Runn, but with little expectation of finding any thing of importance to bring off—Since I have taken post at this place, the troops have been fed altogether, with what was collected from within the enemy’s reach, & have at present large quantities of Flour; and some Pork collected from the same quarter to Newton—of meat I found none good, and but little eatible, but brought away all that was tolerable, and the few waggons that remained. I shall employ in bringing off Grain of different Kinds and Hay if there are still large quantities, particularly Corn, within 4 or 5 miles of Brunswick—The Waggons if taken are of but little consequence, the forage of much Importance—The Inhabitants of that quarter are much distressed for their Waggons, as they have but little wood, nor any other way of drawing. I shall detain them & continue to employ them as above ⟨until I receive⟩ your further Orders—I found at the 6 mile runn & brought off, a yoke of Oxen, a Cart, 2 Hhds of Sails & a Medicine Chest, left at one Johnsons in our retreat from Brunswick—The parties I sent out went within sight of the Enemy’s Centries—but not a man has been

seen without their Lines for some days past. Is this not the time for a general attack? to the greatest without advantage—I find a Correspondence has been carried on between Mr Cochran of this place, now Commisary at Brunswick & his wife—I had intelligence that she receiv’d a letter a few days past—& I obliged her to deliver it up—in this he instructs her to be saving of her Provisions, as there will be probably a scarcity in the Spring—desires her to minute down the names of all the Persons who had taken Hydes or Tallow, while he acted as Commissary here, he expects to be at home early in the spring is weary of a Military life, thinks he could content himself in a log Hutt, if blessed with peace, mentions other letters he had written which she says are burnt—I propose for the next offense to send her to Brunswick, will do it immediately if you think proper—several of the English Officers were previous to the manœuvre of the 6th Inst: so far recovered, that I proposed removing them, but it was currently reported & believed that a General Attack was to be made on Brunswick—at this they all Sickened—Lt Donop died & was buried yesterday—the others tho sensibly better since our return are still confined to their Beds—Capt. Gamble has received your Letter—I continue my scouts & Guards, as usual except that at the Dutch Church or 6 Mile Run which I have taken off—I detached 50 good Riflemen the 3rd Inst. to the round abouts, a point of woods on the Rarriton below Brunswick to annoy the Enemies Boats that are passing & repassing with Provisions & Stores—Col. Nielson furnishes a pilot & particular Directions—I have had no report from them—The Hessian Major at Trenton is died & buried agreeable to his last request, in true Hessian taste—Booted & spurred—with Hat, Whip, Sword & Pistols that he may rise accoutred to face the last & worst of Enemies. I am with the Utmost Esteem Your Excellency’s Most Obedt Hume Servt

Israel Putnam


N.B. Since writing the above, I receivd the enclosed Letter from the officers of the Riflemen at the Round abouts.

